Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 24 June 1793
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia June 24. 1793.

I have to acknolege your two favors of May 31. and June 13. I was so much pressed the last week on the post-day that it was impossible for me to write. The President is at this time gone to Mount Vernon, for a few days only. Maria has the mumps in the city, so that she has not been with me for a week past. She has it favorably. The person engaged for me as a manager, came up from Elkton to see me the last week. He is not yet certain on the subject of tenants, his brother, who had decided  to go as one, having met an advantageous situation at home, and his cousin, whom I formerly wrote you was gone to see place, having been intercepted by another offer. He still thinks he shall get some, and is to let me know definitively by the last of August. The time of the tenant’s removing in Maryland is not till March. This man is about 30. years of age, of not a very bright appearance, but seems as if he would be docile, so that I hope to get my own outlines followed by him. He agrees in condemning Indian corn and hogs, and in preferring the potatoe and clover to every other means of feeding all kinds of stock, even horses. If he does not get tenants for my lands on the East side of the river I shall perhaps propose to Clarkson to go there, unless I could find a person more kind to the labourers and with a smaller family. In the mean time it would be better he should know nothing of my arrangements, unless indeed he were to have an offer elsewhere, which I would not chuse he should lose.—The late accounts from France give us hopes that DuMourier’s desertion has had no other effect than to derange that army a while, whilst it shews the unshaken republicanism of the army and people. Their internal insurrections do not wear the face they were made to assume. They seem to have been confined chiefly to Britanny, where the noblesse was more numerous than the people, and turned against the revolution from the moment of suppressing titles. There was a considerable insurrection there before I left France. The French have been guilty of great errors in their conduct towards other nations, not only in insulting uselessly all crowned heads but endeavoring to force liberty on their neighbors in their own form. They seem to be correcting themselves in the latter point. The war between them and England embarrasses our government daily and immensely. The predilection of our citizens for France renders it very difficult to suppress their attempts to cruize against the English on the ocean, and to do justice to the latter in cases where they are entitled to it.—I begin to be uneasy at not receiving my threshing machine. It cannot now be in time for this harvest. My fear is that it may have been in some vessel which is captured. I condole with you on the misfortunes of your garden. From a feeling of self interest I would propose a great provision of Celery plants to be made. My love to my dear Martha, and am Dear Sir most affectionately Yours

Th: Jefferson

